Fourth Court of Appeals
                                San Antonio, Texas
                                    December 30, 2020

                                   No. 04-20-00352-CR

                                    William Roy TATE,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 19-0335-CR-B
                       Honorable William D. Old III, Judge Presiding


                                      ORDER
       The State’s brief was due by December 28, 2020. On that day, the State filed a motion
requesting a twenty day extension of time. After consideration, we GRANT the motion and
ORDER the State to file its brief by January 18, 2021.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court